Name: 2003/525/EC: Commission Decision of 18 July 2003 deferring the date of implementation of Council Directive 1999/36/EC for certain transportable pressure equipment (Text with EEA relevance) (notified under document number C(2003) 2591)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  mechanical engineering;  organisation of transport;  European Union law;  marketing;  transport policy
 Date Published: 2003-07-22

 Avis juridique important|32003D05252003/525/EC: Commission Decision of 18 July 2003 deferring the date of implementation of Council Directive 1999/36/EC for certain transportable pressure equipment (Text with EEA relevance) (notified under document number C(2003) 2591) Official Journal L 183 , 22/07/2003 P. 0045 - 0045Commission Decisionof 18 July 2003deferring the date of implementation of Council Directive 1999/36/EC for certain transportable pressure equipment(notified under document number C(2003) 2591)(Text with EEA relevance)(2003/525/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 1999/36/EC of 29 April 1999 on transportable pressure equipment(1) as last amended by Commission Directive 2002/50/EC(2), and in particular Article 17(2) thereof,Whereas:(1) There are no detailed technical specifications and adequate references to the relevant European standards have not been added to the Annexes to Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road(3), as last amended by Commission Directive 2003/28/EC of 7 April 2003(4) and to Council Directive 96/49/CE of 23 July 1996 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail(5), as last amended by Commission Directive 2003/29/EC of 7 April 2003(6), for the pressure drums, bundles of cylinders and tanks referred to in Article 2 of Directive 1999/36/EC. Consequently, the date of implementation of Directive 94/55/EC should therefore be deferred as regards this transportable pressure equipment.(2) Article 18 of Directive 1999/36/EC provides that, during a transitional period of 24 months as from the implementation of that Directive, Member States must authorise the placing on the market and putting into service of transportable pressure equipment which complies with the regulations in force within their territory before 1 July 2001. Consequently, the date of expiry of that period should also be deferred.(3) The measures provided for in this Decision are in accordance with the opinion of the Committee on the transport of dangerous goods set up under Article 9 of Directive 94/55/EC,HAS ADOPTED THIS DECISION:Article 1The date of implementation of Directive 1999/36/EC is deferred to 1 July 2005 for pressure drums, bundles of cylinders and tanks.Article 2Member States shall authorise the placing on the market and putting into service of the equipment referred to in Article 1 which complies with the regulations in force within their territory before 1 July 2005 until 24 months from that date and shall authorise the subsequent putting into service of such equipment placed on the market prior to that date.Article 3This Decision shall apply from 1 July 2003.Article 4This Decision is addressed to the Member States.Done at Brussels, 18 July 2003.For the CommissionLoyola De PalacioVice-President(1) OJ L 138, 1.6.1999, p. 20.(2) OJ L 149, 7.6.2002, p. 28.(3) OJ L 319, 12.12.1994, p. 7.(4) OJ L 90, 8.4.2003, p. 45.(5) OJ L 235, 17.9.1996, p. 25.(6) OJ L 90, 8.4.2003, p. 47.